Citation Nr: 9914423	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-15 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for dental disorder(s) 
secondary to service-connected post-traumatic stress disorder 
(PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had military service from October 1966 to April 
1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement (NOD) was 
received in July 1998, the RO issued a statement of the case 
(SOC) in August 1998, and a substantive appeal (SA) was 
received in September 1998. 


FINDINGS OF FACT

1.  Service connection has been established for PTSD. 

2.  The veteran's temporomandibular dysfunction with bruxism 
is related to his service-connected PTSD.

3.  The veteran's periodontal disease and dental caries are 
not related to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The veteran's temporomandibular dysfunction with bruxism 
is proximately due to, or the result of, his service-
connected PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 
C.F.R. §§3.102, 3.310 (1998); Allen v. Brown, 7 Vet. App. 439 
(1995).

2.  The veteran's periodontal disease, gingivitis and dental 
caries are not proximately due to, or the result of, his 
service-connected PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§3.102, 3.310 (1998); Allen v. Brown, 
7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, 
service connection may be granted for a disorder found to be 
proximately due to, or the result of, a service-connected 
disability, including on the basis of aggravation.  38 C.F.R. 
§ 3.310; Allen, 7 Vet. App. at 439.  

The record shows that service connection has been established 
for PTSD.  The essence of the veteran's underlying claim is 
that he suffers from dental problems due to his service-
connected PTSD.  Initially, the Board finds that the veteran 
has submitted a well-grounded claim as required by 
38 U.S.C.A. § 5107(a).  In this regard there is medical 
evidence of current disorders described as temporomandibular 
dysfunction, bruxism, periodontal disease, gingivitis and 
dental caries.  Further, several medical reports suggest a 
nexus between current disability and the veteran's service-
connected PTSD sufficient to well-ground the secondary 
service connection claim.  The Board also finds that the 
medical evidence has been adequately developed and that no 
further action is necessary to assist the veteran.  38 
U.S.C.A. § 5107(b).  

As noted above, the record shows that the veteran suffers 
from temporomandibular dysfunction, bruxism, periodontal 
disease, gingivitis and dental caries.  After reviewing the 
medical evidence, the Board can find no support for relating 
the periodontal disease and dental caries to the service-
connected PTSD, including by aggravation.   Although several 
physicians have considered the veteran's claim in this 
regard, it appears that the clear medical consensus is that 
years of dental neglect is responsible for these conditions. 

On the other hand, the medical evidence regarding 
temporomandibular dysfunction and bruxism is equivocal.  For 
example, a January 1998 VA dental consultation report noted 
that the veteran's "bruxism may be independent of his 
PTSD."  A February 1998 VA dental examination, memorialized 
in the examiner's written notes, reported the veteran's 
complaints of grinding his teeth at night, and of falling out 
of bed at night due to dreams associated with his PTSD, 
causing him to fall on his mouth and break his teeth.  This 
examiner found no evidence of broken teeth due to a fall.  
The examiner did find that the veteran's gingivitis, carious 
teeth, and tartar build-up were due to dental neglect and 
poor oral hygiene, rather than as a result of the grinding of 
his teeth or of his fall out of bed due to PTSD.  

A February 1998 letter from a VA physician included the 
comment that his "current dental complaints are due to years 
of dental neglect and lack of preventative dental care and 
hygiene" and are not attributable to PTSD.  However, a later 
February 1998 letter from another physician stated that the 
his "dental problems are the result of bruxism[,] with this 
being directly related to [PTSD]."  

A March 1998 VA dental and oral examination report recited 
the veteran's complaints of temporomandibular dysfunction 
secondary to extreme nocturnal bruxism related to his PTSD, 
manifested by the jaws feeling tired in the morning, teeth 
pain due to grinding them, frontal and temporal headaches, 
and neck pain in the occipital area.  The diagnoses were 
moderate temporomandibular dysfunction, moderate generalized 
adult periodontitis, and dental caries.  

A June 1998 Addendum to the aforementioned March 1998 VA 
dental and oral examination report stated that "[t]he engine 
for [the veteran's temporomandibular] dysfunction is [his] 
tendency to forcibl[y] grind his teeth.  This habit is known 
as bruxism."  The examiner further opined that 

[i]t seems logical that the [veteran's] bruxing 
habit and resulting symptoms could be made worse as 
a result of his PTSD.  I say could because it could 
not be definitely shown.  Many patients have 
temporomandibular dysfunction with bruxism who do 
not suffer from PTSD.  This [veteran] does also 
have untreated periodontal disease and dental 
caries, but I am not aware that these conditions 
have been implicat[ed] in the etiology of bruxism. 

Additional evidence includes excerpts from texts, submitted 
by the veteran, which explain the nature, etiology, and 
symptoms of bruxism.  The veteran has also submitted his own 
written statements, and a statement from his wife, contending 
that his dental disorders are secondary to his PTSD.

After reviewing these medical reports, the Board concludes 
that the evidence is at least in equipoise on the issue of 
whether veteran's current temporomandibular dysfunction with 
bruxism is related to his service-connected PTSD.  Resolving 
all doubt on this issue in the veteran's favor, service 
connection for temporomandibular dysfunction with bruxism as 
secondary to the veteran's service-connected PTSD is 
warranted.  See 38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for temporomandibular 
dysfunction with bruxism secondary to the veteran's service-
connected PTSD is warranted.  To this extent, the appeal is 
granted.

Entitlement to service connection for periodontal disease, 
gingivitis and dental caries is not warranted.  To this 
extent, the appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

